Citation Nr: 1538608	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-08 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) and depressive disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1979 to November 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A Board decision in July 2014 denied the Veteran an evaluation in excess of 70 percent for his PTSD.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2015, the Court granted a Joint Motion for Partial Remand (JMPR) by the Veteran and VA General Counsel, to vacate the Board's decision and remand the case for readjudication in accordance with the JMPR.  In accordance with the reasons provided by the JMPR, the Board remanded the Veteran's appeal in May 2015 for development.  The Board notes that the JMPR did not discuss the portion of the Board's decision discussing the change in the Veteran's diagnostic code for his acquired psychiatric disorder.  Thus, in light of the holding of Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Fed 17, 2009), the Board finds that the change in Diagnostic Code does not amount to a severance of the old rating, and will not discuss the change in Diagnostic Code.  See Gifford v. Brown, 6 Vet. App. 269, 271 (1994).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's PTSD has not manifested in total social and occupational impairment for any time during the appeal period.

CONCLUSION OF LAW

The criteria for entitlement to a 100 percent rating due to service-connected PTSD and depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in April 2010, which granted service-connection for PTSD.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Social Security Administration Records were also obtained.  

The JMPR determined that outstanding VA medical records should be associated with the Veteran's claims file.  In May 2015, the Board remanded for updated VA mental health treatment records.  Pursuant to the JMPR, and the May 2015 remand, mental health treatment records as recent as May 2015 are now associated with the record.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the JMPR and the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand).  

The Veteran was afforded a VA examination in March 2010 to assess the severity of his PTSD.  The examination report contains sufficient evidence by which to evaluate the severity of the Veteran's PTSD in the context of the rating criteria and throughout the appeal period.  The examination report also addresses the effect of the Veteran's PTSD on his functional abilities.  This examination report is supplemented by VA clinic records and the Veteran's written statements.  Since the March 2010 VA examination, the credible lay and medical evidence does not reflect a worsening of the Veteran's PTSD symptomatology capable of supporting a 100 percent schedular rating.  Accordingly, the Board does not find that a new examination is warranted in this case and concludes that the duty-to-assist requirements have been met.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

Legal Criteria

The Veteran has been assigned a 70 percent evaluation for PTSD effective January 2006.  He has also requested separate ratings for his PTSD and depressive disorder.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Any analysis should not be limited to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, a Veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013).

In addition to the rating criteria, in evaluating the Veteran's PTSD, the Board has also considered the Global Assessment of Functioning (GAF) scores assigned and the definition of those scores.  According to DSM-IV, the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, a GAF score, like an examiner's assessment of the severity of a condition, is not dispositive; rather, it must be considered in light of the actual symptoms of the Veteran's disorder (which provides the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts 

VA medical records show that the Veteran participated in group anger management classes during the start of the March 2007 appeal period.  VA staff noted at a group meeting that the Veteran did not report any suicidal or homicidal ideation, in March and April 2007.  In April 2007, the Veteran symptoms of nightmares, intrusive thoughts, avoidance, irritability, hypervigilance, poor concentration, anger and exaggerated startle response.  He stated that he continued to grieve the death of his wife.  The physician reported an anxious mood.  The Veteran denied suicidal or homicidal ideation.  In May 2007, he reported a continuation of his symptoms including an episode of being withdrawn.  The Veteran spoke fondly of his son, and denied suicidal or homicidal ideation.  A June 2007 nursing note observed that the Veteran was alert, oriented, exhibited fair eye contact, coherent speech, had relevant attire and was appropriately groomed.  The Veteran denied hallucinations, and denied suicidal or homicidal ideation.  An individual therapy note from July 2007 stated that the Veteran had forgotten to pay various bills and had since turned that responsibility to his wife.  The Veteran reported that he suffered from problems concentrating on the job, and that the quality of his work decreased.  He described a road rage incident.  In August 2007, the Veteran exhibited continued anxiety, stated that he had missed days at work, had become more argumentative with fellow employees, and was written up twice.  He reported that he found the anger management course helpful.   

An individual therapy note from October 2007 shows that the Veteran was hypervigilant, mildly depressed in mood, and reluctant to talk about his father's illness.  The Veteran reported an incident at a restaurant where he "almost came to blows" with another gentleman.  The Veteran reported that he told another gentleman in a provocative manner to stop using profanity, and then the gentleman attempted to punch the Veteran.  The Veteran stated that he attempted to retaliate but that his wife and management intervened.  The Veteran stated that he realized that a "time out" procedure from his anger management group therapy would have been useful.  

An individual therapy note from December 2007 shows that the Veteran became angry with the health care provided to his father.  He described an "angry moment" wherein he argued with a nurse and pushed her, followed by an angry phone conversation with the attending physician.  

VAMC treatment from February 2008 shows that the Veteran had anxiety when someone suddenly came towards him, that he had difficulty with the anniversary of his wife's death, and that his current wife was fighting an illness.  The Veteran described an increase in his nightmares and night sweats.  The Veteran stated that he would like to see the therapist more often.  In April 2008, the Veteran reported experiencing depression sometimes and denied suicidal or homicidal ideation.

In April 2008, the Veteran submitted correspondence which outlined his symptoms, and how they affected his employment.  In a May 2008 correspondence, the Veteran stated that he had a negative balance for his sick leave due to his back and PTSD disabilities.  

An individual therapy note from October 2008 stated that the Veteran's wife cried because he had no motivation or energy to do anything.  In December 2008, an individual psychotherapy note indicated that the Veteran was found to be alert and lucid with generally a full affect, with no homicidal or suicidal ideation.

On VA examination in January 2009, the Veteran reported he took medication for his mental disorder, saw a psychiatrist on a regular basis, and had been in a PTSD program for 12 weeks.  The effectiveness of his therapy was "fair."  He reported a bout of depression in the 1980s after a bad mission on a subchaser and that he had felt constantly depressed since his wife's death in 1996.  He described having no energy or motivation to do anything.  He had passive suicidal ideations, but no active ideation, intent, or plan.  His depressive symptoms were described as moderate, ongoing, and persisting since the death of his wife.  He described his relationship with his current wife as "not real good" because of him with a lack of intimacy.  However, he cared for her.  He described his relationship with his children as "we care for each other deeply."  He reported having no friends, and one former close buddy he no longer communicated with because they had a conflict a year ago.  He had bought a boat, but it just sat there, and he spent his time watching television and sleeping.  The examiner opined that the Veteran was moderately impaired with regard to psychosocial functioning. 

On examination, the Veteran was found to be oriented and neatly groomed, with unremarkable psychomotor activity, and clear, coherent speech.  His affect was appropriate and mood was dysphoric.  His attention was intact and thought process and content were unremarkable.  He denied hallucinations and delusions, and his judgment and insight were intact.  He reported difficulty with sleep maintenance every night and daytime fatigue.  He reported checking the doors at night, looking to see if people were outside, and checking to see if his son was breathing.  He described mild panic attacks that lasted a few minutes every day or one severe one that lasted most of the day.  The examiner opined that the duration of severe attacks likely represented more generalized anxiety.  The Veteran's impulse control was fair and recent memory was mildly impaired.  His symptoms were noted to include intrusive and distressing recollections and dreams, avoidance behaviors, difficulty with concentration and sleep, irritability and hypervigilance.  The examiner opined that these symptoms caused clinically significant distress or impairment in social or occupational functioning. 

It was noted that the Veteran worked full-time in the mail room at the Montgomery RO since 2001.  He had lost about 5 weeks from work in the past year, claiming he did not want to get up, had no energy, and had not slept well.  He reported problems at work including having problems when people walked up behind him unexpectedly as he was processing claims, an altercation with his supervisor stating he applied for jobs but did not get them, and loss of concentration.  He spent his time alone on the job, and indicated he was moved to a position with little responsibility.  The examiner opined that the Veteran did not meet the criteria for PTSD, and diagnosed depressive disorder.  A GAF score of 58 was assigned.  The examiner opined that the nature and constellation of the Veteran's symptoms appeared to best be accounted for by depressive disorder with personality contributions.

A VA treatment record dated in March 2009 showed that the Veteran continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startling, hypervigilance, insomnia, and poor concentration.  He denied suicidal and homicidal ideation, and a GAF score of 46 was assigned. 

In a statement dated in April 2009, the Veteran's wife described him as being very depressed and feeling that he could have done more to prevent his first wife's death.  The Veteran had violent nightmares, woke up tired, and got only 4 to 5 hours of sleep each night.  She described an incident in 2008 where she feared the Veteran went into a rage and was about to do some serious fighting with a man who swung at him.  She reported he had memory problems, was tired all the time, was always on guard from everyone, and startled easily.  As a result, their family life had suffered.  She indicated the Veteran did not enjoy the normal activities he used to, and that she had to beg him to have friends over and do things socially.  She reported he did not want to get out of the house, and was very withdrawn and depressed and constantly watched television.  She reported that she and their three sons worked around the Veteran's incapacities as best they could, but she only saw more decline.  She further stated that, while the Veteran liked his work supporting other veterans, he could not handle his emotions and frustrations dealing with people and management practices. 

VA treatment records dated from May 2009 through March 2010 showed that the Veteran continued to experience sleep and work problems.  GAF scores ranging from 40 to 49 were assigned.  He was having difficulties with depressive and PTSD symptoms partially related to work stresses, and having problems concentrating at work.  However, the Veteran was still working hard and still liked his job.  In November 2009, he reported that job related stressors continued to trigger symptoms, and that this stress was affecting his home life.  Records also show that the Veteran called his VA Psychiatrist in November 2009 wherein he expressed great concern with personal factors with his job.  The Veteran was anxious but not psychotic, and assured the Psychiatrist that he was not a harm to himself or anyone else.  The Psychiatrist stated that the Veteran was alert, articulate, appropriate, well oriented, with intact recent and remote memory, with no delusions or hallucinations, and had his judgment intact.

A November 2009 suicide risk assessment showed that the Veteran was placed on indefinite administrative leave with pay from his job.  The Veteran reported ongoing tension with his co-workers and supervisors.  The Veteran stated that he reported on willful mismanagement, and thought he would receive "whistleblower" protection.

In December 2009, the Veteran claimed that harassment on the job, which he felt he experienced on a daily basis, had triggered memories of his traumas on active duty, and had negatively affected his performance.  He reported he could no longer function in that environment.  He claimed his relationship with his family had suffered, he slept poorly, he drank more, and his personal appearance had suffered.  The Veteran stated that he suffered from a poor memory and was no longer able to function in his work environment.  He denied sometimes having the energy to shave.  The diagnosis was severe PTSD and a GAF score of 40 was assigned.  The Veteran also complained of headaches and an upset stomach. 

In January 2010, the Veteran reported having applied for retirement, but that his supervisor continued to give him tasks that he had advised were difficult for him because of his poor concentration.  In March 2010, he reported he had retired from his job due to his health, but he continued to experience similar symptoms including nightmares, intrusive thoughts, irritability, and anger.  He lacked motivation to do anything.  He did not shave, stayed home alone, and did not go anywhere.  He reported having no friends, spending time with his family, and never feeling safe.  He expressed interest in attending the PTSD program.  A GAF score of 45 was assigned.

On a VA examination in March 2010, the Veteran reported he did not think he could make it without therapy, and that his psychiatrist had recommended an inpatient PTSD program.  His depressive disorder symptoms were listed as depressed mood, constricted affect, suicidal ideation without intent, hopelessness, and anhedonia.  He had been arrested 3 days prior for confronting another man, and there were other incidents that were not written up.  He did not wish to talk about the quality of his marriage, but reported that this had taken a toll on the marriage.  He reported his two older sons were doing alright and he saw them occasionally, but was not as close to them as his younger son, who he claimed kept him going.  He reported his younger son had the same heart condition that his first wife had and he got up at night to make sure his son was breathing.  He denied having friends and his only relationships were with family members.  He indicated he used to enjoy fishing, but now mostly watched television.  He went to his son's soccer practices and games. 

Further, on the mental status examination in March 2010, the Veteran was noted to be oriented, with a dysphoric mood and constricted affect.  He had marginal grooming, and was restless, with bouncing his legs and rocking back and forth.  His thought process was unremarkable, but he was preoccupied with one or two topics and had paranoid ideation.  He was suspicious and felt that people in VA were conspiring against him.  He denied delusions and his judgment was adequate, but insight was limited.  He reported difficulty with sleep onset and maintenance, woke up frequently and had terrible dreams about finding his wife dead and the airplane incident in service.  He reported auditory hallucinations that were not persistent.  He had panic attacks daily at work, but they were less frequent now that he stopped work.  The last one was while he was in jail and lasted 10 to 45 minutes, which the examiner noted sounded more like severe anxiety attacks.  He reported passive suicidal ideation, but denied plans and intent.  His relationship with his son was noted to be a protective factor.  He had poor impulse control.  He had problems with activities of daily living, including slight problems with shopping and driving, not being able to fly for travel, and moderate problems with recreational activities.  His recent memory was mildly impaired. 

Finally, on the March 2010 VA examination, it was noted that the Veteran had retired on February 2, 2010, due to PTSD.  He brought a letter from the Office of Personnel Management (OPM) indicating the Veteran claimed he was disabled due to multiple medical conditions, but that in reviewing his medical records, OPM found him to be disabled from his position as a veteran's service representative due to PTSD only.  The Veteran claimed his production had gone down and he could not get along with anybody.  The diagnoses included PTSD, chronic; depressive disorder, and maladaptive personality traits.  The examiner opined that the relationship between PTSD and depression was unclear, noting that the Veteran's depression was in part due to his wife's death, however, by his report he was more depressed since he stopped working as he then experienced a significant loss of self-esteem and sense of purpose.  The examiner then opined that it was likely that the two disorders were partially related.  A GAF score of 50 was assigned.  The examiner noted that the Veteran had moderate to severe impairment in psychosocial functioning from symptoms of chronic PTSD and depressive disorder, and maladaptive personality traits.  The examiner opined that the GAF score based on PTSD and related depressive disorder would only be in the range of 55 to 60, and that the Veteran had moderate impairment in psychosocial functioning from his PTSD and related depression. 

VA treatment records dated from March 2010 through August 2010 showed that the Veteran continued to receive outpatient psychiatric treatment, and his GAF scores ranged from 46 to 48.  He continued to report the same symptoms of nightmares, intrusive thoughts, avoidance behavior, exaggerated startle, hypervigilance, and poor concentration.  In June 2010, he reported he felt better not having to go to work in a hostile environment, but his wife recently left him and he was stressed.  He expressed a desire to attend an intensive (PTSD) program.

In August 2010, the Veteran reported that his medical retirement reduced his job related stress, but that his stress was replaced with the stress related to his mother's health.  He continued to report the same symptoms of nightmares, intrusive thoughts, avoidance behavior, exaggerated startle, hypervigilance, and poor concentration.  The Veteran stated that he had trust issues, and denied suicide or homicidal ideation.  In January 2011, the Veteran reported that, although retired, he wanted to do something to help veterans, but denied any real plans for the future.  The Veteran stated that his son was the most important person in his life.  In March 2011, the Veteran stated that his nightmares decreased in frequency.  The Veteran reported that he spent most of his time at his son's soccer games, and expressed interest in individual therapy.  He denied suicidal or homicidal ideation.  In May 2011, the Veteran stated that he remained more comfortable alone.  In June 2011, the Veteran stated that he was helping to prepare his son for college, and that his separation from his wife was a major concern.  In August 2011, the Veteran reported improved mood, stating that his son received a soccer scholarship for college.  He also stated that he signed the divorce papers and wondered what he could have done differently to prevent the divorce.  He denied suicidal or homicidal ideation.

In February 2012, the Veteran reiterated his complaints, and stated that he spent most of his time alone at home.  He described memory problems and sometimes being unable remember his sisters' names.  He was reluctant to start a new relationship.  In April 2012, the Veteran stated that, due to a change in flying patterns, more planes were flying over his head which increased the intensity of his stressors.  He expressed a desire to start therapy.  The Veteran reported that he sometimes spent the day in bed.  In February 2013, he reported an increase in his anger and nightmares.  In May 2013, he continued to attend church but sometimes left due to feeling uneasy.  He described never feeling safe, and being bothered by the Boston bombing.  He had concern about his oldest son's drinking.  In August 2013, the Veteran stated that his concentration had been problematic, and he was embarrassed by forgetting things in mid-conversation.  He denied suicidal or homicidal ideation.  He had approximately three panic attacks a week.  In December 2013, the Veteran described always being on guard.

In March 2014, the Veteran stated that his ability to concentrate had worsened.  He spent most of his time at home.  However, he attended a large church and worked on the sound system and video, which was the "highlight" of his week.  The Veteran reported that he was concerned about his son.  The Veteran's complaints remained the same until February 2015.  In February 2015, he reiterated that he never felt safe and was always on guard.  He spent most of his time alone, his sons shopped for him, and they typically ate carry out food.  He continued to attend church on Sundays.  He reported a sleep schedule from 2 A.M. to noon.  He had few relationships, and denied suicidal or homicidal ideation.  In May 2015, he described being more depressed after changes to his medication.  He complained of not having the energy like he once did.  
   


Analysis

Based on the evidence of record, the Board finds that the Veteran's PTSD has not demonstrated total occupational and social impairment for any time during the appeal period.  

Here, the Veteran does demonstrate some aspects of inappropriate behavior as exhibited by pushing a nurse in anger, being arrested for confronting an individual, engaging in road rage and engaging in arguments requiring intervention.  He has voiced isolated homicidal or suicidal ideations.  However, the Veteran has demonstrated sufficient impulse control to have not actually harmed anyone or himself.  He has not been reported as a persistent danger of hurting himself or others.  Thus, the Veteran demonstrates some aspects of inappropriate behavior, but the overall frequency, duration and severity of these factors does not rise to the level of "grossly" inappropriate behavior or the Veteran being a persistent danger of hurting himself or others.

The Board next observes that the Veteran credibly reports mood impairment to the extent that he occasionally stays in bed all day and does not shave.  Notably, the currently assigned 70 percent rating contemplates neglect of personal appearance and hygiene.  The Veteran also receives family assistance with bill paying, shopping and meals.  Thus, there are some deficiencies with performing activities of daily living.  However, there is no lay report or medical opinion that the Veteran is intermittently incapable of performing activities of daily living, including maintenance of minimal personal hygiene.

The Board next observes that the Veteran has reported instances of being unable to remember a family member name during a conversation.  However, the frequency and duration of this particular symptom is sporadic.  Otherwise, throughout the appeal period, the Veteran has been able to communicate with examiners and physicians showing logical, goal-directed speech.  There is no lay or medical evidence of disorientation to time or place, or an inability to remember personal information or major biographical information.  

The Veteran has voiced some paranoid feelings, has consistently stated that he feels on guard, and does not feel safe.  However, there is no lay report or medical evidence of persistent delusions or hallucinations.

In addition the specific symptomatology cited as examples supporting a 100 percent schedular rating, the Board observes that the January 2009 examiner determined that that the Veteran was moderately impaired with regard to psychosocial functioning, and the March 2010 examiner determined that the Veteran had moderate impairment in psychosocial functioning from his PTSD and related depression.  The GAF scores of 40 or better reflect major impairment of psychosocial, social and occupational functioning as demonstrated by his 70 percent schedular rating and award of a total disability rating based upon individual unemployability (TDIU) effective to the date of his retirement, but reflects some residual occupational and social capacity.  

The Board also finds the Veteran's participation, attendance, and taking on responsibilities at church - including managing the video and sound system - is not consistent with a finding of total occupational and social impairment.

The Veteran has also shown that he his close with his children.  Thus, there is also less than total social impairment.  

Overall, the Board finds that the Veteran's symptoms do not meet, or more closely approximate, the criteria for a 100 percent rating for any time during the appeal period.  In so finding, the Board has considered the description of symptomatology by the Veteran and his spouse as competent and credible evidence in support of the claim.  However, the Board finds that the lay descriptions do not describe a level of severity which rises to total occupational and social impairment as contemplated by the schedular criteria.  Notably, the Veteran has been deemed unemployable due to his disability effective to the day of his retirement.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

In the Board's opinion, all aspects of the Veteran's service-connected psychiatric disability are adequately encompassed in the assigned schedular rating.  The rating criteria for evaluating a psychiatric disability provides samples which support a particular rating but allows for consideration of all aspects of disability which affect social and occupational impairment.  As instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned 70 percent rating.  The Board has also considered whether a higher rating still is warranted based upon the frequency, duration and severity of symptoms, but the criteria for a 100 percent rating are not met.  In short, the Board finds that the assigned schedular evaluation is adequate.  Thus, the Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization." See Thun, 22 Vet. App. At 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Notably, the Veteran argues for separate ratings for each diagnosed psychiatric disorder.  However, the Board attributes all aspects of psychiatric disability to the service-connected PTSD and depressive disorder and the Rating Schedule does not allow for separate ratings but rather a single rating for the combined effects of these diagnosed disorders.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, consideration of a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) is not warranted.  The Veteran's prior claim of TDIU was previously adjudicated and granted in a July 2010 RO rating decision effective to the date of his retirement.  Where VA has specifically separated the adjudication of the schedular disability rating from the adjudication of entitlement to TDIU, the TDIU issue must be separately appealed.  The Veteran has not initiated an appeal regarding the denial of his TDIU, as such; the issue of TDIU is not before the Board.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011).  


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD and depressive disorder is denied.



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


